Citation Nr: 0526345
Decision Date: 09/26/05	Archive Date: 01/12/06

Citation Nr: 0526345	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-12 052a	)	DATE SEP 26 2005
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 4, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the VA 
RO in Oakland, California; the veteran was informed that his 
January 1983 appeal of the denial of his claim for service 
connection for PTSD had not been resolved, and service 
connection was granted with an effective date of April 2002.  

A notice of disagreement as to the effective date of the 
grant of service connection was received in June 2003.  A 
statement of the case (SOC) was issued in March 2004, and a 
timely appeal was received in April 2004.

In January 2005, a Board decision denied an earlier effective 
date for service connection for PTSD.  A Motion for 
Reconsideration was received In February 2005, which was 
granted in April 2005.  

The veteran's attorney-representative contends that an appeal 
for an effective date earlier than April 4, 2002, for a total 
disability evaluation based on individual unemployability, is 
included in the veteran's appeal for an earlier effective 
date for the grant of service connection for PTSD.  However, 
this issue has not been developed for appellate review and is 
referred to the RO for appropriate action.

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and to conduct a de novo review based upon the entire 
record in the proceedings and upon consideration of all 
evidence and material of record and all applicable provisions 
of law and regulation.  38 U.S.C.A.  §§ 7103, 7104(a) (West 
2002); Boyer v. Derwinski, 1 Vet. App. 531 (1991); VAOGCPREC 
89-90 (O.G.C. Prec. 89-90).

The case is now before a panel of three members of the Board 
and this decision will replace the Board's January 2005 
decision on the issue of entitlement to an effective date 
earlier than April 4, 2002, for service connection for PTSD.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.11 (2004).



FINDINGS OF FACT

1. The veteran, the recipient of a Combat Infantryman's 
Badge,  filed a claim for service connection for PTSD on May 
4, 1982.

2.  The veteran timely appealed the RO's June 1982 denial of 
his claim for PTSD.

3.  A May 1982 VA examination report attributed the veteran's 
psychiatric symptoms to a borderline personality disorder.

4.  The veteran received treatment at VA facilities for 
symptoms of depression and PTSD beginning in February 1983; 
May 1984, June 1984, and August 1984 VA psychiatry clinic 
notes contain diagnoses of PTSD.

5.  Service connection for PTSD was granted in a May 2003 RO 
decision, with an effective date of April 2002.


CONCLUSION OF LAW

The criteria for assignment of an effective date of May  4, 
1982 for service connection for PTSD have been met. 38 
U.S.C.A. §§ 1110, 5103A, 5104, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.304(f),  3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in June 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 
Further, the veteran has not alleged prejudicial error which 
had an affect on the essential fairness of the May 2003 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

It is noted that the original rating decision on appeal was 
in May 2003.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until June 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f).

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application or 
claim.  38 U.S.C.A. § 5110(a). The effective date of an award 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.


Analysis

The veteran contends that he was first diagnosed with and 
treated for PTSD by VA in 1983 and 1984. As the record 
clearly shows that the veteran served as a combat infantryman 
in Vietnam, there has been no dispute regarding the existence 
of a stressor to support a diagnosis of PTSD. The only 
question has been whether the evidence established that the 
veteran had PTSD related to this stressor. 

A June 1982 rating decision by the Houston, Texas, RO denied 
service connection for PTSD, which apparently was raised by 
the veteran as an issue in conjunction with his original 
claim for service connection for other disabilities, filed on 
May 4, 1982.  

Evidence of record at that time included the report of a May 
1982 VA psychiatric examination to determine whether the 
veteran had PTSD.  The examiner did not diagnose PTSD or any 
other Axis I clinical disorder, rather, he attributed the 
veteran's then-demonstrated psychiatric symptoms solely to an 
Axis II diagnosis of borderline personality disorder. 

The Board notes that the RO's efforts to obtain records for 
the veteran's claimed treatment for PTSD at the VA Medical 
Center (VAMC) in San Antonio, Texas, from 1983 to 1986 were 
unsuccessful.  (See VA Form 119 dated May 23, 2003, which 
indicated that the San Antonio VAMC had transferred the 
veteran's records to the Palo Alto VAMC in 1995, and that the 
Palo Alto VAMC had no records from either medical facility 
dated prior to 1997.)  

The Board further notes, however, that the veteran's April 
2004 appeal contained copies of psychiatric treatment records 
from the San Antonio, Texas, VAMC for the period 1983-1984.  
Three of those treatment records, in February, May, June, and 
August 1984 indicate that the veteran's psychiatric condition 
met the criteria for a diagnosis of PTSD.

The veteran was afforded a VA psychiatric examination in 
April 2003, and service connection was subsequently granted 
based upon an Axis I diagnosis of PTSD with secondary 
depression.  The Board finds that the veteran filed a timely 
appeal in January 1983 and that the appeal had not been 
resolved at the time of the May 2003 RO grant of service 
connection.

The Board notes that the medical evidence of record includes 
a consistent diagnosis of PTSD in 1984, and finds that PTSD, 
rather than a borderline personality disorder, was 
responsible for the psychiatric symptoms exhibited at the 
time of the veteran's May 1982 VA examination.  Accordingly, 
an effective date of May 4, 1982, the apparent date of claim, 
is warranted. The benefit of the doubt has been resolved in 
the veteran's favor. 38 U.S.C.A. §§ 1110, 5103A, 5104, 5107, 
5110; 38 C.F.R. §§ 3.304(f),  3.400.


ORDER

An effective date of May 4, 1982 for service connection for 
PTSD is granted.



__________________________                     
__________________________
      WARREN W. RICE, JR.                              HOLLY 
E. MOEHLMANN
         Veterans Law Judge                                         
Veterans Law Judge	    
    Board of Veterans' Appeals                            
Board of Veterans' Appeals


___________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0500876	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-12 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to Agent Orange. 

3.  Entitlement to service connection defective vision. 

4.  Entitlement to service connection for a borderline 
personality disorder. 

5.  Entitlement to an effective date earlier than April 4, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1982 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office.  
The veteran perfected an appeal with respect to the first 
four issues listed on the first page herein, with the 
submission of a January 1983 substantive appeal following a 
September 1982 statement of the case.  It is unclear why the 
veteran's appeal was not forwarded to the Board at that time; 
nevertheless, additional action with respect to those issues 
is necessary, as discussed in the Remand which follows below, 
in this decision. 

The case also comes before the Board on appeal from a May 
2003 rating decision by the VA Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD, effective from April 4, 2002.  The veteran disagrees 
with the effective date assigned by the RO, and has perfected 
an appeal to the Board with respect to this issue.  


FINDINGS OF FACT

1.  The first definitive diagnosis of PTSD contained in the 
evidentiary record is contained on a VA outpatient treatment 
report dated April 4, 2002. 

2.  A definitive diagnosis of PTSD is not demonstrated by any 
evidence of record dated or received prior to April 4, 2002.   


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD earlier than April 4, 2002, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2004 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed March 2004 statement of the 
case (SOC) of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim adjudicated below, and that the March 2004 
SOC issued by the RO clarified what evidence would be 
required to establish entitlement to an earlier effective 
date for PTSD.  Further, the claims file reflects that the 
March 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated herein has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
while the Board has considered the contentions with respect 
to asserted procedural inadequacies involved in the case, to 
include the timing of the notice provided to the veteran, 
raised by the veteran's attorney in his April 2004 
presentation on his behalf, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  The decision below will also explain why the 
need for a remand to accomplish the development requested by 
the veteran's attorney in his 2004 presentation is not 
indicated with respect to the issue adjudicated below.   

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
adjudicated in this decision, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis
 
The controlling legal criteria provide that the effective 
date of an award of service connection shall be the date the 
claim is received, or the date entitlement arose, whichever 
is later.  Emphasis added.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

With the above criteria in mind, the relevant evidence will 
be summarized.  The June 1982 rating decision denied service 
connection for, among other disabilities, PTSD, which 
apparently was raised by the veteran as an issue in 
conjunction with his original claim for service connection 
filed in May 1982 (review of the VA Form 21-526 filed in May 
1982 does not list PTSD as one of the disabilities for which 
service connection was claimed.)  Evidence of record at that 
time included reports from a May 1982 VA psychiatric 
examination, specifically designed to determine whether the 
veteran had PTSD, which resulted instead in a diagnosis 
indicating a borderline personality disorder.  A diagnosis of 
PTSD could not be validated at that time, and the examiner 
attributed the veteran's then-demonstrated psychiatric 
symptoms solely to his personality disorder. 

Reviewing the additional evidence of record, the Board notes 
initially that efforts to obtain records from claimed 
treatment for PTSD at the VA Medical Center (VAMC) in San 
Antonio, Texas, from 1983 to 1986 were unsuccessful.  (See VA 
Form 119 dated May 23, 2003, which indicated that the San 
Antonio VAMC had transferred the veteran's records to the 
Palo Alto VAMC in 1995, and that the Palo Alto VAMC had no 
records from either medical facility dated prior to 1997.)  

The evidentiary record includes reports from VA outpatient 
treatment provided from June 1998 to January 2003 for several 
disabilities, including disc disease.  These records also 
reflect visits to a VA PTSD clinic beginning in March 2002, 
with a report from the March 2002 visit indicating that there 
was no record of prior treatment by VA for a psychiatric 
disorder or evidence of a psychiatric diagnosis.  While some 
of the records of outpatient treatment for other disorders 
refer to a diagnosis of PTSD in the "past," the first 
definitive contemporaneous diagnosis of PTSD is not of record 
until a report from a visit to a VA mental hygiene clinic on 
April 4, 2002.  The veteran was afforded a VA psychiatric 
examination in April 2003, whereupon the diagnosis on Axis I 
was PTSD with secondary depression.  

Applying the pertinent legal criteria to the facts of this 
case, the Board is in agreement with the effective date for 
the grant of service connection for PTSD assigned by the RO, 
because careful review of the record reveals no document 
dated or received prior to April 4, 2002, that reveals a 
definitive diagnosis of PTSD.  As such, entitlement to 
service connection for PTSD did not "arise" until that 
time, in April 2002.  See, e.g., Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (service connection cannot be granted where the 
claimed disability is not shown to be present).  The only 
competent evidence of record in which medical personnel 
definitively addressed the issue of PTSD prior to April 4, 
2002, which consists of the reports from the May 1982 VA 
psychiatric examination, documents findings that the criteria 
for a valid diagnosis of PTSD were not met.  Therefore, the 
effective date assigned by the RO for the grant of service 
connection was proper. 

In making the above determination, the Board has carefully 
considered the contentions of the veteran's attorney in his 
April 2004 presentation made in the veteran's behalf.  In 
short however, entitlement to an earlier effective date for 
the benefits sought cannot be granted under the provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 (b)(2), criteria 
by which the Board is bound.  See 38 C.F.R. § 7104(c).  A 
review of the other potentially applicable laws and 
regulations does not reveal a provision under which an 
earlier effective date may be assigned, even if the case were 
remanded for a VA medical opinion as to the onset of PTSD, as 
requested by the veteran's attorney.  Under such a scenario 
as contemplated by the veteran's attorney, the requested 
review of the record by a physician would be based upon the 
same record as set forth above, and because this record is 
devoid of a definitive diagnosis of PTSD prior to April 4, 
2002, the requested medical opinion would provide no benefit 
to the veteran's interests in this case, given the 
controlling legal criteria as set forth above.  Accordingly, 
the claim for an earlier effective date for service 
connection for PTSD must be denied. 


ORDER

Entitlement to an effective date earlier than April 4, 2002, 
for the grant of service connection for PTSD is denied. 

REMAND

The argument of record from the veteran's attorney is limited 
to the issue of entitlement to an earlier effective date for 
service connection for PTSD, adjudicated in the decision 
above.  The Board concludes that the veteran's attorney must 
have the opportunity to present argument and evidence with 
respect to the other issues on appeal in order to ensure due 
process to the veteran.  Therefore, this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for the following development.  VA will notify the 
veteran when further action is required on his part. 
 
1.  The claims file should be made 
available in an appropriate manner to the 
veteran's attorney, to afford him the 
opportunity to submit argument or 
evidence with respect to the issues of 
entitlement to service connection for a 
low back disorder, a skin rash claimed as 
due to exposure to Agent Orange, 
defective vision, and borderline 
personality disorder.

2.  To the extent that any of the claims 
for service connection for a low back 
disorder, a skin rash, defective vision, 
and/or borderline personality disorder 
are not granted, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
addressing the claims that have been 
remanded.  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





